        Case 2:17-cv-02916-JAD-PAL Document 35 Filed 03/19/19 Page 1 of 2



1    MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
2    MELANIE HILL LAW PLLC
     520 S. 7th Street, Suite A
3    Las Vegas, NV 89101
     Tel: (702) 362-8500
4    Fax: (702) 362-8505
     Melanie@MelanieHillLaw.com
5    Attorney for Plaintiff Pamela Dittmar
6
                                   UNITED STATES DISTRICT COURT
7

8                                         DISTRICT OF NEVADA

9                                                    *****

10   PAMELA DITTMAR,                                       Case No. 2:17-cv-02916-JAD-PAL

11                    Plaintiff,                           STIPULATION AND ORDER TO
                                                           EXTEND DEADLINE TO FILE
12           v.                                            OPENING BRIEFS ON DEPOSITIONS
                                                           OF MAYOR JOHN LEE AND RYANN
13   CITY OF NORTH LAS VEGAS, a municipal                  JUDEN
     corporation,
14
                      Defendant.
15
16           Counsel for Plaintiff, Melanie A. Hill of Melanie Hill Law PLLC, and counsel for Defendant,
17   R. Todd Creer and Kaitlin H. Paxton of the law firm of Kamer Zucker Abbott, respectfully submit
18   the following stipulation and order to extend the deadline to file opening briefs on the depositions of
19   Mayor John Lee and Ryann Juden.          Counsel for Plaintiff’s friend passed away suddenly and
20   unexpectedly yesterday and counsel for Plaintiff needs additional time to prepare Plaintiff’s opening
21   brief as a result.
22           IT IS HEREBY STIPULATED AND AGREED between the parties that the deadline to
23   file opening briefs on the issue of taking the depositions of the North Las Vegas City Manager
24   Ryann Juden and North Las Vegas Mayor John Lee shall be extended to March 23, 2019. The
25   parties shall simultaneously file responding briefs addressing the arguments raised in the opposing
26   parties’ opening brief on or before March 30, 2019.
27   ///
28   ///

                                                     –1–
                                     STIPULATION TO EXTEND DEADLINES
        Case 2:17-cv-02916-JAD-PAL Document 35 Filed 03/19/19 Page 2 of 2



1           No replies shall be filed and the issue will stand fully briefed once the responding briefs are

2    filed with the Court on or before March 30, 2019.

3           DATED this 19th day of March, 2019.

4             MELANIE HILL LAW PLLC                              KAMER ZUCKER ABBOTT
5

6    By:      /s/ Melanie A. Hill                        By:    /s/ R. Todd Creer
              Melanie A. Hill, Esq.                             R. Todd Creer, Esq.
              Nevada Bar No. 8796                               Nevada Bar No. 10016
7             520 S. 7th Street, Suite A                        3000 West Charleston Blvd., Suite 3
              Las Vegas, Nevada 89101                           Las Vegas, Nevada 89102
8
              Telephone: (702) 362-8500                         Telephone: (702) 259-8640
9             Facsimile: (702) 362-8505                         Facsimile: (702) 259-8646
              Melanie@MelanieHillLaw.com                        tcreer@kzalaw.com
10            Attorneys for Plaintiff Pamela Dittmar            Attorneys for Defendant City of NLV

11

12          IT IS SO ORDERED.

13          Dated this 22nd day of March, 2019.

14

15

16                                                       ____________________________________
                                                         PEGGY A. LEEN
17                                                       UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27

28

                                                     –2–
                                    STIPULATION TO EXTEND DEADLINES
